IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 2, 2008
                                     No. 08-60163
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

KEN NOWLIN

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:07-CR-108-2


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Ken Nowlin appeals the 30-month sentence imposed following his guilty
plea conviction for conspiracy to commit an offense against the United States by
corruptly accepting health insurance commission payments to influence a health
insurance contract. Nowlin argues that the sentence imposed was unreasonable
in light of the uncontradicted evidence of his substantial assistance to the
Government and the fact that he paid full restitution prior to his guilty plea.
Nowlin complains about the disparity between his sentence and the 36-month


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 08-60163

sentence given to his co-defendant, who, unlike Nowlin, was a public official who
used the public trust to defraud the Government. He contends that 18 U.S.C.
§ 3553(a) precludes the district court from imposing a sentence greater than
necessary and that the district court did not give proper weight to his
substantial assistance and, thus, imposed an unreasonable sentence.
       Under the discretionary sentencing system established by United States
v. Booker, 543 U.S. 220 (2005), district courts retain a duty to consider the
Sentencing Guidelines, along with the sentencing factors set forth in 18 U.S.C.
§ 3553(a). United States v. Mares, 402 F.3d 511, 518-19 (5th Cir. 2005). This
court reviews the sentence imposed for reasonableness in light of the factors set
forth in § 3553(a). Id. at 519. In Gall v. United States, 128 S. Ct. 586, 597
(2007), the Supreme Court held that the appellate court must determine
whether the district court committed any procedural errors, “such as failing to
calculate (or improperly calculating) the Guidelines range, treating the
Guidelines as mandatory, failing to consider the § 3553(a) factors, selecting a
sentence based on clearly erroneous facts, or failing to adequately explain the
chosen sentence -- including an explanation for any deviation from the
Guidelines range.” If the district court’s decision is procedurally sound, this
court will “consider the substantive reasonableness of the sentence imposed
under an abuse-of-discretion standard . . . tak[ing] into account the totality of the
circumstances.” Id.
       Nowlin has not challenged the district court’s calculation of the guidelines
range.    A post-Booker discretionary sentence imposed within a properly
calculated guideline range is entitled to a rebuttable presumption of
reasonableness and great deference. United States v. Alonzo, 435 F.3d 551, 554
(5th Cir. 2006).      Appellate courts reviewing sentencing decisions for
reasonableness must apply an abuse of discretion standard. Gall, 128 S. Ct. at
596.



                                         2
                                 No. 08-60163

      Although Nowlin presented reasons for receiving a sentence at the lower
end of the guidelines range or even below the guidelines range, he has failed to
rebut the presumption that the sentence imposed was reasonable. The record
reflects that the district court listened to Nowlin’s arguments, reviewed the
record, and read the letters of support written on Nowlin’s behalf. The district
court noted that the crime was serious because it had destroyed the faith of the
public in their Government. The district court also stated that it had considered
the factors enumerated in § 3553(a). The district court considered the proper
factors and adequately explained the sentence being given. In light of the
deference due to the district court’s sentencing decisions, there was no abuse of
discretion. See Gall, 128 S. Ct. at 597; Alonzo, 435 F.3d at 554.
      The sentence is AFFIRMED.




                                       3